PATTERSON, Chief Judge.
H.W. appeals from the order adjudicating him delinquent for possession of marijuana and committing him to the Department of Juvenile Justice for an indeterminate period of time. We affirm H.W.’s adjudication without discussion but reverse and remand to correct an error in the commitment order.
As the State concedes, the trial court erred in committing H.W., a fifteen-year-old boy, to the Department of Juvenile Justice for an indefinite period of time for a first-degree misdemeanor. Possession of marijuana is a first-degree misdemeanor, see § 893.13(6)(b), Fla. Stat. (Supp.1998), and H.W.’s commitment cannot exceed the maximum adult term of one year for the offense. See § 985.231(1)(d), Fla. Stat. (Supp.1998); T.J. v. State, 743 So.2d 1158, 1160 (Fla. 2d DCA 1999) (en banc); A.C. v. State, 688 So.2d 1004 (Fla. 2d DCA 1997). Therefore, we reverse the commitment order and remand for the trial court to enter a new order that specifies a one-year maximum term of commitment.
Affirmed in part, reversed in part, and remanded.
ALTENBERND and SALCINES, JJ., concur.